Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 1 of 28 PageID: 1
                                                            RECEIVED
                                                             Filed on 6/17/2021


                                                                     3:21 p.
                                                            At: 8:30________.m
                                                            WILLIAM T. WALSH
                                         Robert B. Kugler
                                                                  CLERK
                                                   487
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 2 of 28 PageID: 2
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 3 of 28 PageID: 3
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 4 of 28 PageID: 4
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 5 of 28 PageID: 5
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 6 of 28 PageID: 6
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 7 of 28 PageID: 7
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 8 of 28 PageID: 8
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 9 of 28 PageID: 9
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 10 of 28 PageID: 10
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 11 of 28 PageID: 11
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 12 of 28 PageID: 12
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 13 of 28 PageID: 13
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 14 of 28 PageID: 14
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 15 of 28 PageID: 15
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 16 of 28 PageID: 16
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 17 of 28 PageID: 17
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 18 of 28 PageID: 18
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 19 of 28 PageID: 19
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 20 of 28 PageID: 20
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 21 of 28 PageID: 21
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 22 of 28 PageID: 22
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 23 of 28 PageID: 23
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 24 of 28 PageID: 24
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 25 of 28 PageID: 25
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 26 of 28 PageID: 26
  Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 27 of 28 PageID: 27




the United States shall be entitled, pursuant to 21 U.S.C. § 853(p) (as

incorporated by 28 U.S.C. § 2461(c) and 18 U.S.C. § 982(b)), to forfeiture of any

other property of the defendants up to the value of the above-described

forfeitable property.




                                                 A TRUE BILL



                                                          I
                                                 Grand Jury Foreperson




RACHAEL A. HONIG
ACTING UNITED STATES ATTORNEY




                                       27
Case 1:21-cr-00487-RBK Document 1 Filed 06/17/21 Page 28 of 28 PageID: 28
                         CASE NUMBER: 21- 487

               United States District Court
                 District of New Jersey
                 UNITED STATES OF AMERICA

                                      v.

                       JOSEPH GEROMINI

                         INDICTMENT
                                 FOR
                       18 u.s.c. § 1343,
                       15 U.S.C. §§ 78j(b) and 78ff(a),
                       and 17 C.F.R. § 240.lOb-5

                 A True Bill,



                          I
                 Foreperson

                         RACHAEL A. HONIG
                    ACTING UNITED STATES ATTORNEY
                    FOR THE DISTRICT OF NEW JERSEY

                              ERIC   A.   BODEN
                       ASSISTANT U.S. ATTORNEY
                        TRENTON, NEW JERSEY
                              (609) 989-2190
